Swanson, J.
(concurring)—I concur in the opinion of Judge James. I would like to speak briefly to the arguments propounded in the dissent, however, due to the interest the lay public, as well as the legal community, will have in this decision.
The majority opinion properly defines the "rational basis" standard of review as that employed in practice by the Washington Supreme Court when assessing requirements for public office candidacy. Such a test leaves no room for the judiciary to substitute its judgment regarding the reasonableness of the contested requirement for that of the enacting legislature, or in this case, the voting public. Rather, a court is limited to searching for any rational *437basis by which the requirement may be justified. As the Supreme Court notes in McGowan v. Maryland, 366 U.S. 420, 426, 6 L. Ed. 2d 393, 81 S. Ct. 1101 (1961), "A statutory discrimination will not be set aside if any state of facts reasonably may be conceived to justify it." See also Dandridge v. Williams, 397 U.S. 471, 487, 25 L. Ed. 2d 491, 90 S. Ct. 1153 (1970) (wherein the court asserts, "It is enough that the State's action be rationally based and free from invidious discrimination."). Thus, in the instant situation, whether a 4-year residency requirement in fact assures a more qualified corporation counsel is immaterial, as it is not irrational to believe that it may. It remains the task of the voting public, and not the judiciary, to determine that its prior judgment is no longer reasonable or effecting its designed purpose. See Ferguson v. Skrupa, 372 U.S. 726, 731, 10 L. Ed. 2d 93, 83 S. Ct. 1028, 95 A.L.R.2d 1347 (1963); Williamson v. Lee Optical of Oklahoma, Inc., 348 U.S. 483, 488, 99 L. Ed. 563, 75 S. Ct. 461 (1955).
That Ms. Kraft may be experienced in the municipal law field does not alter the test to be applied, although it may well be evidence of a need for the public to reconsider its reasoning in approving the requirement. A "rational basis" assessment is to be made abstractly, not in view of a particular fact pattern.
Finally, I must point out that my distinguished colleague, when listing candidacy requirements for other law-oriented positions, overlooked that our positions on this bench are predicated upon admission to the bar of this state at least 5 years prior to taking office, and a year's residency within the district for which the respective position was created. RCW 2.06.050.